                                 81,7(' 67$7(6 ',675,&7 &2857
                                 :(67(51 ',675,&7 2) 0,&+,*$1
                                      6287+(51 ',9,6,21


    .(//< '8$1( :,//,$06 HW DO

          3ODLQWLIIV
                                                                                &DVH 1R FY
    Y
                                                                                +21 -$1(7 7 1())
    6&277 :5,**(/6:257+ HW DO

          'HIHQGDQWV
    BBBBBBBBBBBBBBBBBBBBBBBBBBBB


                                         23,1,21 $1' 25'(5

         7KLV LV D SULVRQHU FLYLO ULJKWV DFWLRQ EURXJKW E\ IRXU LQPDWHV DW WKH ,QJKDP &RXQW\ -DLO

SXUVXDQW WR  86&   FRQFHUQLQJ 3ODLQWLIIV¶ FRQGLWLRQV RI FRQILQHPHQW DQG RWKHU DOOHJHG

FRQVWLWXWLRQDO YLRODWLRQV 'HIHQGDQWV ,QJKDP &RXQW\ DQG 6KHULII 6FRWW :ULJJHOVZRUWK ILOHG D

PRWLRQ IRU VXPPDU\ MXGJPHQW DUJXLQJ WKDW 3ODLQWLIIV IDLOHG WR H[KDXVW WKHLU DGPLQLVWUDWLYH

UHPHGLHV     7KH PDWWHU ZDV UHIHUUHG WR WKH 0DJLVWUDWH -XGJH ZKR LVVXHG D 5HSRUW DQG

5HFRPPHQGDWLRQ 5	5 UHFRPPHQGLQJ WKH PRWLRQ EH JUDQWHG DQG WKLV DFWLRQ EH WHUPLQDWHG

3ODLQWLIIV KDYH ILOHG D ³5HVSRQVH´ WR WKH 5HSRUW DQG 5HFRPPHQGDWLRQ ZKLFK WKH &RXUW FRQVWUXHV

DV DQ REMHFWLRQ see 5	5 (&) 1R  DW 3DJH,' DGGUHVVLQJ WKH ILOLQJ RI 2EMHFWLRQV WR WKH

5HSRUW DQG 5HFRPPHQGDWLRQ ,Q DFFRUGDQFH ZLWK  86&  E DQG )(' 5 &,9 3

E WKH &RXUW KDV SHUIRUPHG GH QRYR FRQVLGHUDWLRQ RI WKRVH SRUWLRQV RI WKH 5HSRUW DQG

5HFRPPHQGDWLRQ WR ZKLFK REMHFWLRQ KDV EHHQ PDGH 7KH &RXUW JUDQWV 3ODLQWLIIV¶ REMHFWLRQ LQ SDUW





 3ODLQWLIIV 1RUPDQ .XKQ DQG 7HUU\ <RXQJ ZHUH WHUPLQDWHG IURP WKLV DFWLRQ WKHUH DUH WZR UHPDLQLQJ 3ODLQWLIIV .HOO\
'XDQH :LOOLDPV DQG 6KDZQ )HDRQ 3LFNHQV
EXW RWKHUZLVH GHQLHV 3ODLQWLIIV¶ UHTXHVW IRU UHOLHI 7KH &RXUW FRQFOXGHV WKDW 'HIHQGDQWV DUH HQWLWOHG

WR VXPPDU\ MXGJPHQW 7KH &RXUW ZLOO HQWHU -XGJPHQW LQ IDYRU RI 'HIHQGDQWV

       $V VHW IRUWK LQ WKH 5HSRUW DQG 5HFRPPHQGDWLRQ WKH ,QJKDP &RXQW\ -DLO *ULHYDQFH 3ROLF\

SURYLGHV IRU DSSHDO RI WKH GHQLDO RI JULHYDQFHV WKURXJK WKUHH GLVWLQFW VWHSV 5	5 (&) 1R  DW

3DJH,' %DVHG RQ WKH UHFRUG WKH 0DJLVWUDWH -XGJH FRQFOXGHG WKDW QHLWKHU 3ODLQWLII SXUVXHG

JULHYDQFHV WKURXJK DOO WKUHH VWHSV ZLWK UHVSHFW WR WKH UHPDLQLQJ FODLPV DW LVVXH

               'HIHQGDQWV KDYH SUHVHQWHG HYLGHQFH WKDW 3ODLQWLII :LOOLDPV ³QHYHU ILOHG D
       VLQJOH ZULWWHQ JULHYDQFH ZLWK WKH ,QJKDP &RXQW\ -DLO HLWKHU GXULQJ DQ\ RI KLV
       SHULRGV RI LQFDUFHUDWLRQ RU XSRQ KLV UHOHDVH IURP FRQILQHPHQW QRU GLG KH VHHN
       DVVLVWDQFH IRU WKH SXUSRVH RI GRLQJ VR´ (&) 1R  DW 3DJH,' «
       'HIHQGDQWV KDYH SUHVHQWHG HYLGHQFH WKDW 3ODLQWLII 3LFNHQV ILOHG WKUHH JULHYDQFHV
       ZKLOH DQ LQPDWH DW WKH ,QJKDP &RXQW\ -DLO (&) 1R  DW 3DJH,'
       3ODLQWLII 3LFNHQV IDLOHG KRZHYHU WR SXUVXH DQ\ RI WKHVH JULHYDQFHV WKURXJK DOO
       WKUHH VWHSV RI WKH MDLO¶V JULHYDQFH SURFHVV (&) 1R  DW 3DJH,'

Id DW 3DJH,'      7KH 0DJLVWUDWH -XGJH QRWHG WKDW QHLWKHU 3ODLQWLII UHVSRQGHG WR

'HIHQGDQWV¶ PRWLRQ IRU VXPPDU\ MXGJPHQW RU KDG SUHVHQWHG HYLGHQFH FRQWUDU\ WR 'HIHQGDQWV¶

HYLGHQFH id 7KXV 3ODLQWLIIV¶ FODLPV VKRXOG EH GLVPLVVHG IRU IDLOXUH WR H[KDXVW DGPLQLVWUDWLYH

UHPHGLHV id

       3ODLQWLIIV REMHFW WR WKH 5HSRUW DQG 5HFRPPHQGDWLRQ RQO\ RQ WKH JURXQG WKDW WKH\ ZHUH

HQWLWOHG WR  GD\V WR FRPSOHWH GLVFRYHU\ DQG WKHQ  GD\V WR UHVSRQG WR WKH 'HIHQGDQWV¶ PRWLRQ

IRU VXPPDU\ MXGJPHQW IRU D WRWDO RI  GD\V EXW WKH 0DJLVWUDWH -XGJH LVVXHG WKH 5HSRUW DQG

5HFRPPHQGDWLRQ EHIRUH WKLV WLPH HODSVHG VLQFH WKH &RXUW ZDV XQDZDUH WKDW 3ODLQWLIIV KDG ILOHG D

GLVFRYHU\ UHTXHVW ZLWK 'HIHQGDQWV (&) 1R  DW 3DJH,' 3ODLQWLIIV UHTXHVW WKDW ³WKH &RXUW

LVVXH DQ RUGHU DVNLQJ 'HIHQGDQWV WR UHVSRQG WR 3ODLQWLIIV>¶@ GLVFRYHU\ UHTXHVW WKHQ DOORZ WKH

3ODLQWLIIV WKH UHPDLQLQJ  GD\V RXW RI WKH  WR UHVSRQG WR 'HIHQGDQWV>¶ PRWLRQ IRU@ VXPPDU\

MXGJPHQW DQG WKHQ LVVXH LWV 5HSRUW DQG 5HFRPPHQGDWLRQ´ (&) 1R  DW 3DJH,'




                                                 
       3ODLQWLIIV DUH FRUUHFW WKDW WKH &DVH 0DQDJHPHQW 2UGHU SURYLGHG IRU D GD\ SHULRG RI

GLVFRYHU\ DQG WKHQ  GD\V IRU D UHVSRQVH WR 'HIHQGDQWV¶ PRWLRQ IRU VXPPDU\ MXGJPHQW EDVHG RQ

WKH IDLOXUH WR H[KDXVW

       F )DLOXUH WR ([KDXVW 5HPHGLHV 7KH DIILUPDWLYH GHIHQVH RI IDLOXUH WR H[KDXVW
       DGPLQLVWUDWLYH UHPHGLHV XQGHU  86&  HD PD\ QRW EH UDLVHG E\ PRWLRQ
       WR GLVPLVV DV SODLQWLII KDV QR REOLJDWLRQ WR SOHDG H[KDXVWLRQ See Jones v. Bock
        86    7KLV GHIHQVH PXVW EH UDLVHG E\ PRWLRQ IRU VXPPDU\
       MXGJPHQW SURSHUO\ VXSSRUWHG ,I DQ\ GHIHQGDQW ILOHV D VXPPDU\ MXGJPHQW PRWLRQ
       UDLVLQJ only IDLOXUH WR H[KDXVW UHPHGLHV D SHULRG RI  GD\V ZLOO EH DOORZHG IRU
       SODLQWLII¶V GLVFRYHU\ limited to the exhaustion issue only 3ODLQWLII¶V UHVSRQVH WR
       WKH PRWLRQ ZLOO EH GXH  GD\V DIWHU WKH FORVH RI WKLV OLPLWHG GLVFRYHU\ SHULRG

(&) 1R  DW 3DJH,'

       3ODLQWLIIV H[SODLQ WKDW

               'HIHQGDQWV ILOHG WKHLU PRWLRQ IRU VXPPDU\ MXGJPHQW RQ 0D\  
       3ODLQWLIIV PDLOHG D 0RWLRQ IRU 'LVFRYHU\ WR 'HIHQGDQWV>¶@ FRXQVHO RQ -XO\  
       3ODLQWLIIV PDLOHG D SURRI RI VHUYLFH WR WKH &RXUW RQ -XO\   7KHUHIRUH ZKHQ
       WKH &RXUW LVVXHG LWV 5HSRUW DQG 5HFRPPHQGDWLRQ >RQ -XO\  @ LW KDG QR ZD\
       RI NQRZLQJ 3ODLQWLIIV KDG ILOHG GLVFRYHU\ ZLWK WKH 'HIHQGDQWV DQG Z>HUH@ ZDLWLQJ
       WR JHW D VWDPS WR VHQG WKH 3URRI RI 6HUYLFH WR WKH &RXUW

3OV 2EM (&) 1R  DW 3DJH,'

       (YHQ LI WKH 5HSRUW DQG 5HFRPPHQGDWLRQ ZDV LVVXHG SUHPDWXUHO\ DV D UHVXOW RI WKHVH

FLUFXPVWDQFHV 3ODLQWLIIV KDYH KDG D IXOO RSSRUWXQLW\ WR REWDLQ GLVFRYHU\ DQG UHVSRQG WR

'HIHQGDQWV¶ PRWLRQ IRU VXPPDU\ MXGJPHQW WKXV WKHLU UHTXHVW IRU DGGLWLRQDO WLPH LV PRRW

3ODLQWLIIV ILOHG D 5HVSRQVH WR 'HIHQGDQWV¶ PRWLRQ IRU VXPPDU\ MXGJPHQW RQ -XO\   (&)

1R  'HIHQGDQWV UHVSRQGHG WR 3ODLQWLIIV¶ GLVFRYHU\ UHTXHVW RQ -XO\   (&) 1R 

DQG WKHUHDIWHU ILOHG D 5HSO\ (&) 1R  DWWDFKLQJ WKHLU GLVFRYHU\ UHVSRQVH (&) 1R 

       $V WKH 5HSRUW DQG 5HFRPPHQGDWLRQ VHWV IRUWK DQG 'HIHQGDQWV¶ 5HSO\ IXUWKHU VXSSRUWV

'HIHQGDQWV KDYH SURYLGHG HYLGHQFH WKDW 3ODLQWLIIV IDLOHG WR H[KDXVW WKHLU DGPLQLVWUDWLYH UHPHGLHV

ZLWK UHVSHFW WR WKH FODLPV DW LVVXH 3ODLQWLIIV SUHVHQW QRWKLQJ PRUH WKDQ WKHLU JHQHUDO DVVHUWLRQV



                                                
DQG XQVZRUQ VWDWHPHQWV WKDW WKH\ VXEPLWWHG ³KDQGZULWWHQ JULHYDQFHV VSHFLILFDOO\ DGGUHVVLQJ DOO

LVVXHV UDLVHG LQ WKHLU FRPSODLQW SULRU WR ILOLQJ DQ\ SOHDGLQJV´ DQG 'HIHQGDQWV UHIXVHG WR UHVSRQG

WR WKH JULHYDQFHV LPSHGLQJ 3ODLQWLIIV¶ DELOLW\ WR H[KDXVW WKHLU UHPHGLHV (&) 1R  DW

3DJH,' $V 'HIHQGDQWV QRWH 3ODLQWLIIV KDYH PHUHO\ SUHVHQWHG VHOIVHUYLQJ XQVZRUQ

³DIILGDYLWV´ WKDW UHIHUHQFHG FHUWDLQ DOOHJHG ³KDQGZULWWHQ JULHYDQFHV´ ZLWKRXW SURYLGLQJ DQ\ GHWDLO

DV WR WKHLU WLPLQJ VXEVWDQFH RU VFRSH (&) 1R  DW 3DJH,' FLWLQJ (&) 1R  DW

3DJH,' 7KHVH GRFXPHQWV GR QRW FRQVWLWXWH SURSHU HYLGHQFH LQ UHVSRQVH WR D PRWLRQ IRU

VXPPDU\ MXGJPHQW See Peters v. Lincoln Elec. Co.  )G   WK &LU  DQ

DIILGDYLW PXVW EH ³VZRUQ WR E\ WKH DIILDQW LQ IURQW RI DQ µRIILFHU DXWKRUL]HG WR DGPLQLVWHU RDWKV¶´

 86&   RWKHUZLVH ³DOORZV IRU µXQVZRUQ GHFODUDWLRQV XQGHU SHQDOW\ RI SHUMXU\¶ WR VXSSRUW

DQ\ PDWWHU WKDW OHJDOO\ UHTXLUHV DQ DIILGDYLW WR VXSSRUW LW´

        3ODLQWLIIV¶ GLVFRYHU\ UHTXHVW VRXJKW FRSLHV RI KDQGZULWWHQ *ULHYDQFHV E\ HDFK 3ODLQWLII

(&) 1R  ,Q UHVSRQVH 'HIHQGDQWV¶ -DLO $GPLQLVWUDWRU 0DMRU 'DULQ 6RXWKZRUWK DYHUUHG WKDW

D 'HIHQGDQWV KDYH QR VXFK KDQGZULWWHQ JULHYDQFHV E 'HIHQGDQWV JHQHUDOO\ GR QRW DFFHSW

KDQGZULWWHQ JULHYDQFHV DQG F WKHUH LV QR UHFROOHFWLRQ E\ VWDII RI KDYLQJ UHFHLYHG DQ\ VXFK

JULHYDQFHV (&) 1R  )XUWKHU 'HIHQGDQWV GR QRW DFFHSW KDQGZULWWHQ JULHYDQFHV DQG QR

KDQGZULWWHQ GRFXPHQWV DUH GHOLYHUDEOH WKURXJK WKH -DLO¶V HOHFWURQLF V\VWHP RI LQWHUQDO

FRUUHVSRQGHQFH SURYLGHG WR LQPDWHV DOO JULHYDQFHV KDYH EHHQ KDQGOHG E\ WKH HOHFWURQLF JULHYDQFH

V\VWHP VLQFH $SULO   SULRU WR 3ODLQWLIIV¶ LQFDUFHUDWLRQ LQ WKH -DLO id

        3ODLQWLIIV¶ UHTXHVW²WKDW WKH &RXUW LVVXH DQ 2UGHU DOORZLQJ 3ODLQWLIIV WKHLU UHPDLQLQJ 

GD\V WR UHVSRQG WR 'HIHQGDQWV¶ PRWLRQ IRU VXPPDU\ MXGJPHQW DQG WKHQ LVVXH D 5HSRUW DQG

5HFRPPHQGDWLRQ²LV PRRW DQG ZRXOG QRW DOWHU WKH RXWFRPH LQ WKLV FDVH




                                                   
          $FFRUGLQJO\ WKLV &RXUW DGRSWV WKH 0DJLVWUDWH -XGJH¶V 5HSRUW DQG 5HFRPPHQGDWLRQ DV WKH

2SLQLRQ RI WKLV &RXUW H[FHSW DV QRWHG KHUHLQ 7KH &RXUW DFNQRZOHGJHV WKDW SXUVXDQW WR WKH &DVH

0DQDJHPHQW 2UGHU 3ODLQWLIIV ZHUH HQWLWOHG WR DGGLWLRQDO WLPH WR UHVSRQG WR 'HIHQGDQWV¶ PRWLRQ

IRU VXPPDU\ MXGJPHQW EXW WKH &RXUW GHWHUPLQHV WKDW DQ\ UHTXHVW IRU DGGLWLRQDO WLPH WR UHVSRQG LV

PRRW DW WKLV MXQFWXUH LQ WKLV FDVH 'HIHQGDQWV DUH HQWLWOHG WR VXPPDU\ MXGJPHQW EDVHG RQ

3ODLQWLIIV¶ IDLOXUH WR H[KDXVW WKHLU DGPLQLVWUDWLYH UHPHGLHV $ -XGJPHQW ZLOO EH HQWHUHG FRQVLVWHQW

ZLWK WKLV 2SLQLRQ DQG 2UGHU See )(' 5 &,9 3  %HFDXVH WKLV DFWLRQ ZDV ILOHG in forma

pauperis WKLV &RXUW FHUWLILHV SXUVXDQW WR  86&  D WKDW DQ DSSHDO RI WKLV GHFLVLRQ

ZRXOG QRW EH WDNHQ LQ JRRG IDLWK See McGore v. Wrigglesworth  )G   WK &LU

 RYHUUXOHG RQ RWKHU JURXQGV E\ Jones  86 DW  

          7KHUHIRUH

          ,7 ,6 +(5(%< 25'(5(' WKDW 3ODLQWLIIV¶ REMHFWLRQ (&) 1R  LV *5$17(' ,1

3$57 DQG '(1,(' ,1 3$57 DQG WKH 5HSRUW DQG 5HFRPPHQGDWLRQ RI WKH 0DJLVWUDWH -XGJH (&)

1R  LV $33529(' DQG $'237(' DV WKH 2SLQLRQ RI WKH &RXUW ZLWK WKH H[FHSWLRQV QRWHG

KHUHLQ

          ,7 ,6 )857+(5 25'(5(' WKDW WKH 0RWLRQ IRU 6XPPDU\ -XGJPHQW (&) 1R  LV

*5$17('

          ,7 ,6 )857+(5 25'(5(' WKDW WKLV &RXUW FHUWLILHV SXUVXDQW WR  86&  D

WKDW DQ DSSHDO RI WKLV GHFLVLRQ ZRXOG QRW EH WDNHQ LQ JRRG IDLWK



'DWHG 0DUFK 13                                          /s/ Janet T. Neff
                                                             -$1(7 7 1())
                                                             8QLWHG 6WDWHV 'LVWULFW -XGJH




                                                 
